EXHIBIT 10.2
AMENDMENT NO. 3 TO
AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
          THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED RECEIVABLES SALE
AGREEMENT (the “Amendment”), dated as of September 24, 2008, between ANIXTER
INC., a Delaware corporation, (the “Originator”) and ANIXTER RECEIVABLES
CORPORATION, a Delaware corporation (the “Buyer”).
WITNESSETH:
          WHEREAS, the Originator and the Buyer are parties to that certain
Amended and Restated Receivables Sale Agreement, dated as of October 3, 2002 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”); and
          WHEREAS the parties hereto desire to amend the Agreement on the terms
and conditions set forth below;
          NOW THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.
     SECTION 2. Amendment to the Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, Section 1.6 of the Agreement
is hereby amended and restated in its entirety to read as follows:
     “Section 1.6 Characterization. If, notwithstanding the intention of the
parties expressed in Section 1.1(b), any sale or contribution by Originator to
Buyer of Receivables hereunder shall be characterized as a secured loan and not
a sale or such sale shall for any reason be ineffective or unenforceable (any of
the foregoing being a “Recharacterization”), then this Agreement shall be deemed
to constitute a security agreement under the UCC and other applicable law. For
this purpose and without being in derogation of the parties’ intention that the
sale of Receivables hereunder shall constitute a true sale thereof, Originator
hereby grants to Buyer a duly perfected security interest in all of Originator’s
right, title and interest in, to and under all Receivables now existing and
hereafter arising, all Collections, Related Security and Records with respect
thereto, each Lock-Box and Collection Account and all proceeds of the foregoing,
which security interest shall be prior to all other Adverse Claims thereto.
After the occurrence of an Amortization Event, Buyer and its assigns shall have,
in addition to the rights and remedies which

 



--------------------------------------------------------------------------------



 



they may have under this Agreement, all other rights and remedies provided to a
secured creditor after default under the UCC and other applicable law, which
rights and remedies shall be cumulative. In the case of any Recharacterization,
each of the Originator and the Buyer represents and warrants as to itself that
each remittance of Collections by the Originator to the Buyer hereunder will
have been (i) in payment of a debt incurred by the Originator in the ordinary
course of business or financial affairs of the Originator and the Buyer and
(ii) made in the ordinary course of business or financial affairs of the
Originator and the Buyer.”
     SECTION 3. Effective Date. This Amendment shall become effective and shall
be deemed effective as of the date first written above when the parties shall
have received a copy of this Amendment duly executed by each of the parties
hereto.
     SECTION 4. Representations and Warranties of the Originator. In order to
induce the parties hereto to enter into this Amendment, the Originator
represents and warrants to the Buyer, as to itself, that the execution and
delivery by such Originator of this Amendment has been duly authorized by proper
corporate proceedings of such Originator and this Amendment, and the Agreement,
as amended by this Amendment, constitutes the legal, valid and binding
obligation of such Originator, enforceable against such Originator in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general applicability affecting the enforcement of creditors’ rights generally.
     SECTION 5. Ratification. The Agreement, as amended hereby, is hereby
ratified, approved and confirmed in all respects.
     SECTION 6. Reference to Agreement. From and after the effective date
hereof, each reference in the Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Agreement in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean the Agreement, as
amended by this Amendment.
     SECTION 7. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
     SECTION 8. Execution of Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
*****

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date first written above:

                  ANIXTER INC.,
as the Originator    
 
           
 
  By:
Name:   /s/ Rod Shoemaker
 
Rod Shoemaker    
 
  Title:   V.P. — Treasurer    
 
                ANIXTER RECEIVABLES CORPORATION,
as the Buyer    
 
           
 
  By:   /s/Rod Shoemaker    
 
           
 
  Name:   Rod Shoemaker    
 
  Title:   V.P. Treasurer    

Signature Page to
Amendment No. 3 to Amended and Restated Receivables Sale Agreement





--------------------------------------------------------------------------------



 



          Acknowledged and Agreed
as of the date first written above:    
 
        FALCON ASSET SECURITIZATION
COMPANY LLC    
 
        By: JPMorgan Chase Bank, N.A., its attorney-in-fact    
 
       
By:
  /s/ Joel Gedroic
 
   
Name:
  Joel Gedroic    
Title:
  Executive Director       THREE PILLARS FUNDING LLC (f/k/a Three Pillars
Funding Corporation)  
 
       
By:
Name:
  /s/ Doris J. Hearn
 
Doris J. Hearn    
Title:
  Vice President    
 
        JPMORGAN CHASE BANK, N.A., as a Financial Institution,
a Managing Agent and as Agent    
 
       
By:
Name:
  /s/ Joel Gedroic
 
Joel Gedroic    
Title:
  Executive Director    
 
        SUNTRUST BANK, as a
Financial Institution    
 
       
By :
Name:
  /s/ William C. Humphries
 
William C. Humphries    
Title:
  Managing Director    
 
        SUNTRUST ROBINSON HUMPHREY INC.,
as a Managing Agent    
 
       
By:
Name:
Title:
  /s/ Joseph R. Franke
 
Joseph R. Franke
Director    

Signature Page to
Amendment No. 3 to Amended and Restated Receivables Sale Agreement

